DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	The following Office Action is in response to amendments filed on 11/15/2021. Claims 1-2 are pending in the application. Claims 1-2 have been rejected as set forth below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the the pair of hand supports” in line 9 needs to be changed to “the pair of hand supports”, and the phrase “pair of hand swinging levers” in line 14 needs to be changed to “the pair of hand swinging levers”.  Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a) “elliptical mechanism provides the movement of the platforms for the legs along an elliptical trajectory” and b) “kinematic transmission provides the movement of the platforms for the legs and hand supports in opposite Claim 1 (wherein “elliptical mechanism” is considered to be the generic placeholder that is coupled with functional language of “provides the movement of the platforms for the legs along an elliptical trajectory”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, and wherein “kinematic transmission” is considered to be the generic placeholder that is coupled with functional language of “provides the movement of the platforms from the legs and hand supports in opposite directions”, without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier);
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
In this application, the structure corresponding to a) “elliptical mechanism” has been considered to include: one or two flywheels with two main connecting rods, according to the specification (see pg. 2, line 19 (two flywheels and two main connecting rods) and pg. 3, lines 7-8 (one flywheel and two main connecting rods)), and the structure corresponding to b) “kinematic transmission” has been considered to be: “a gear unit and a swinging arm” (see pg. 2, line 33 of the specification). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2, as currently presented recites: “The biokinetic ellipsoid for dynamic workout in a complex of the spine in horizontal position and entire musculoskeletal system and its variants as recited in the Claim 1, wherein both hand swinging levers are mounted on a supporting depends on claim 1 (and as such essentially includes all the limitations of claim 1), No support is provided, in the specification as originally filed, for an embodiment that includes three front struts on which hand swinging levers are mounted. As such, the limitations of claim 2 is considered new matter. Further clarification and appropriate corrections are respectfully requested. In order to overcome this rejection, applicant is advised to change the language of claim 1 line 10 from “with two front struts” to “with one or two front struts”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons: 
Claim 1, lines 8-9, recites; “the hand supports are fixed on the hand swinging levers, which are mounted on the supporting structure with two front struts” and it is not clear whether the word “with” means the hand swinging levers 
Claim 1, lines 14-15 recites: “the kinematic transmission”, and there is insufficient antecedent basis for this limitation in the claim. Further clarification and appropriate corrections are respectfully requested. Applicant is suggested to change this limitation to “a kinematic transmission” in lines 14-15 to overcome this rejection.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim 2 recites: “wherein both hand swinging levers are mounted on a supporting structure with one front strut”, and it is not clear whether the “one front strut” is in addition to the two front struts that are recited in claim 1 or not. Furthermore, it is not clear how the hand swinging levers are mounted on the supporting structure with two front struts and one front strut (recited in claims 1 and 2, respectively). Further clarification and appropriate corrections are respectfully requested. For the purposes of examination, this claim has been considered “as best understood”. As mentioned in the previous Office Action, applicant is suggested to change the language of claim 1 to: “the pair of hand supports are fixed on a pair of hand swinging levers, which are mounted on the supporting structure on one or two front struts”, to overcome this rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Akhmetov (US 7,874,960 B2, hereinafter referred to as “Akhmetov ‘960”) in view of Akhmetov (US 2005/0107224 A1, hereinafter referred to as “Akhmetov ‘224”) and Stearns et al. (US 6,949,053).
Regarding claim 1, (claim 1 “as best understood”) Akhmetov ‘960 teaches a biokinetic ellipsoid apparatus for dynamic workout in a complex of the spine in 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Strut)][AltContent: textbox (Hand swinging levers)]
    PNG
    media_image1.png
    350
    529
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    337
    499
    media_image2.png
    Greyscale

Akhmetov ‘960 is silent about the kinematic transmission provides movement of the pair of platforms for legs and the pair of hand supports in opposite direction. 
Regarding claim 1, Akhmetov ‘224 teaches an apparatus for dynamic workout in a complex of the spine in horizontal position and entire musculoskeletal system comprising: a supporting structure (1), a pair of hand supports (8) and a pair of platforms of legs (7), the pair of hand supports are fixed on a pair of hand swinging levers (6 for the hands) which are mounted on the supporting structure with/on one or two front struts (Figs. 1-16, for instance, Fig. 6 shows the hand swinging levers mounted on the supporting structure with/on one front strut, Figs. 1, 3, 8 and 11-12 show the hand swinging levers mounted on the supporting structure with/on two front struts), the pair of hand supports (8) hang below the swing axis of the pair of hand swinging levers (Figs. 1-16), spaced horizontally from the pair of platform for legs (7) and located higher than the pair of platform for legs (Figs. 1-16), and a kinematic transmission (9), the kinematic transmission provides the movement of the pair of platforms for legs and hand supports in opposite directions (abstract).

 
Akhmetov ‘960 teaches an elliptical mechanism comprising a rotary member (2, Fig.1) which appears to be a wheel, and two main connecting rods (4). However, Akhmetov ‘960 as modified by Akhmetov ‘224 is silent about the wheel (2) being a flywheel. 
Regarding claim 1, Stearns teaches an elliptical mechanism comprising a flywheel (i.e. 1020, Fig. 12) and two main connecting rods (i.e. 1030, Fig. 12, according to the 112(f) interpretation provided above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhmetov ‘960 invention in view of Akhmetov ‘224 with a flywheel as taught by Stearns in order to maintain momentum 

Regarding claim 2, (claim 2 “as best understood”) Akhmetov ‘960 as modified by Akhmetov ‘224 and Stearns teaches wherein the pair of hand swinging levers are mounted on the supporting structure on one front strut (Akhmetov ‘960: Figs. 1 and 3; Akhmetov ‘224: Fig. 6).

Response to Arguments
Applicant's arguments filed on 11/15/2021 have been fully considered but are partially persuasive. 
Applicant’s arguments regarding the phrase “Biokinetic ellipsoid” have been persuasive, and as such, the corresponding 112(b) rejection has been withdrawn. 
With respect to applicant’s arguments stating: “Your reference on the text of our “Conclusion” concerning one or two struts is unacceptable. 1. Conclusion is not a replacement sheet with intention to change the text of claim or the text of the description. 2. The phrase “ONE OR TWO” in capital letter shows and explains to a person of ordinary skill the only difference between the mentioned “species which are obvious variants of each other” except one or two struts, and this distinction was reflected in the claim 2”, the Examiner would like to mention that such statement was made regarding the suggested claim amendments to overcome the 112(a) and 112(b) rejections of the claims. In other words, the suggested claim amendments to include one or two struts (which would overcome the 112(a) and 112(b) rejections), was in accordance with and taking into consideration 
It appears from the Remarks, that applicant’s further arguments are with respect to the statement in the Office Action reciting: “Akhmetov ‘960 teaches an elliptical mechanism comprising a rotary member (2, Fig.1) which appears to be a wheel, and two main connecting rods (4). However, Akhmetov ‘960 as modified by Akhmetov ‘224 is silent about the wheel (2) being a flywheel”.
In response to applicant’s statements reciting: 
“1 . Mentioned "a rotary member Akhmetov 960 (2, Fig.])" actually is the foot rotary member. 
2. The "Main connecting rods (4)" - connect nothing, because there are not "connecting rods ", there are "shuttle arms" (4) and there are different from the connecting rods by functionality, by mission and by construction. 
Here we see a substitution of concepts. 
3. "Akhmetov 224 is silent about the wheel(2) being a flywheel" - what for I should shout about the wheel(2)? First of all, in Akhmetov 224 (2, Fig. 1) - it is not a wheel, and it is not "a rotary member (2, Fig.])" but it, as said above, is a foot rotary member (2), and it does not matter it's construction - it wold be as cranks(7, Fig. 1) and (2, Fig.3) or as wheel(2, Fig.1) and (7, Fig.3)”, the Examiner would like to mention the followings. 

The Examiner would like to first clarify the statement “Akhmetov ‘960 teaches an elliptical mechanism comprising a rotary member (2, Fig.1) which appears to be a wheel, and two main connecting rods (4). However, Akhmetov ‘960 as modified by Akhmetov ‘224 is silent about the wheel (2) being a flywheel”. 
As mentioned under “Claim Interpretation” section of the Office Action, the claim limitation of “elliptical mechanism” has been interpreted under 112(f) or pre-AIA  has been interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see above for further details). As such, according to line 19 of page 2 and lines 7-8 of page 3 of the original specification, the structures corresponding to the “elliptical mechanism” include: one or two flywheels with two main connecting rods. 
With respect to the “elliptical mechanism” (which includes one or two flywheels with two main connecting rods), Akhmetov ‘960 teaches a (foot) rotary member (2, Fig. 1). The (foot) rotary member (2), appears to be a wheel in Fig. 1. The two “shuttle arms” (4) in Fig. 1 connect the platforms for the legs (3) to the foot rotary member (2) and as such have been considered/interpreted as the two main connecting rods. As such, Akhmetov ‘960 teaches an elliptical mechanism comprising a rotary member (2, Fig. 1) which appears to be a wheel and two main connecting rods (4). However, Akhmetov ‘960 (alone or) as modified by Akhmetov ‘224 is silent (does not teach) about the rotary member (2) (which appears to be a wheel), being a flywheel (since according to the claim interpretation of “elliptical mechanism”, the “elliptical mechanism” includes one or two flywheels). Stearns have been used to teach a flywheel as a component of the “elliptical mechanism” (see above for further details).
With respect to applicant’s statement “a rotary member (2, Fig. 1)” actually is the foot rotary member, the Examiner would like to mention that the foot rotary member (2) is still a rotary member. With respect to applicant’s statement that “shuttle arms” (4) connect nothing and that are different from connecting rods by functionality, by mission and by construction, the Examiner would like to mention that as mentioned above they 
With respect to applicant’s arguments regarding (7, Fig. 1) being a pair of cranks and not “swinging levers”, and they provide circular movements not swinging movements/motion for the hands, the Examiner would like to mention that as stated above and previously, the “cranks” have been considered as the hand swinging levers because they are capable of providing swinging motion for the hands. In other words, a user can perform a swinging motion for their hands using the cranks/swinging levers as shown above.  
With respect to applicant’s statement: “And what you mentioned as “Strut” (8, Fig. 3) actually is not a “strut” but is part of the kinematic transmissions (8) connecting the elliptical strider and hand rotary member such that they are rotatably in synchronisatin with a 1:1 gear ratio”, the Examiner would like to mention the followings. As mentioned above and previously, (6) in Fig. 1 and the component shown in Fig. 3 above (and below) are each considered as the strut. Akhmetov ‘960 in col. 2 lines 57-59 recites: “a bearing structure 6 pivotally attached to the rear end of the supporting platform 1 at a specified angle with capability of tilting in vertical plane up and down and 
[AltContent: textbox (Strut)][AltContent: arrow]              
    PNG
    media_image2.png
    337
    499
    media_image2.png
    Greyscale

 Furthermore, with respect to applicant’s statement that the word “Strut” being used with meanings – spacer, strut, brace, spreader, distance piece, cross bar … the Examiner would like to mention that nowhere in the specification has the applicant provided such definitions. Also, (6) in Fig. 1 and the component shown in Fig. 3 as the strut, each is a spacer, a distance piece. 
With respect to applicant’s statement “6. Concerning of the "modification of Akhmetov 960 in view of Akhmetov 224 with a flywheel", we can notice, that the modification is the way to novelty and is the basis of inventions. You can find a huge number of patented elliptical fitness machines, including, mentioned by you, Stearns 053, all of them have nearly the same parts with some modifications, and all existing elliptical machines provide for people simply the same a usual every day walking motions with an upright spine, and there is neither relief nor rest for the spine after whole day walking and keeping the spine upright. Because no one of existing elliptical fitness machine can provide for people the workout of the spine and whole musculoskeletal system with the spine in the free horizontal position based on four extremities, the workout, which gives a pleasurable relief from the discomfort and pain in the ”, the Examiner would like to mention that it is not clear from the above provided statement, which part of the modification applicant is arguing. In response to applicant's argument that none of the elliptical fitness machines can provide for people the workout of the spine and whole musculoskeletal system with the spine in the free horizontal position based on four extremities, the workout, which gives a pleasurable relief from the discomfort and pain in the spine and restoring the performance of the entire musculoskeletal system, but what can provide biokenetic ellipsoid, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Akhmetov ‘960 in view of Akhmetov ‘224 and Stearns teaches all the structural limitations of the claims and is capable performing the intended use of providing dynamic workout in a complex of the spine in horizontal position and entire musculoskeletal system. With respect to modification of Akhmetov ‘960 in view of Akhmetov 224 with a flywheel, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akhmetov ‘960 invention (i.e. rotary member) in view of Akhmetov ‘224 with a flywheel as taught by Stearns in order to maintain momentum and provide a smoother and more natural movement for the user’s legs and hands during exercise. 


Note to Applicant:
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             

/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784